Exhibit 32.2 Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) In connection with the Annual Report on Form 10-K for the year ended December 31, 2014 (the “Report”) of BDCA Venture, Inc. (the “Registrant”), as filed with the Securities and Exchange Commission on the date hereof, I, Katie P. Kurtz, the Chief Financial Officer of the Registrant, hereby certify, to the best of my knowledge, that: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Katie P. Kurtz Name: Katie P. Kurtz Date: April 29, 2015
